

EXHIBIT 10.2


RF MICRO DEVICES, INC.
2012 STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement
(Performance-Based Award for Senior Officers (TSR))
THIS AGREEMENT (together with Schedule A and Schedule B, attached hereto, the
“Agreement”) is made effective as of ______________ (the “Effective Date”)
between RF MICRO DEVICES, INC., a North Carolina corporation (the “Company”),
and ________________, an Employee of, or individual in service to, the Company
or an Affiliate (the “Participant”).
RECITALS:
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Administrator”) has approved the grant to the Participant of a contingent
right to receive an award of Restricted Stock Units (the “Award”) for shares of
Common Stock issuable under the RF Micro Devices, Inc. 2012 Stock Incentive
Plan, as it may be amended (the “Plan”), the grant and vesting of which Award is
subject to the attainment of certain performance objectives, as further
described in this Agreement;
NOW, THEREFORE, in furtherance of the purposes of the Plan, and in consideration
of the services of the Participant and such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.
2.    Certain Defined Terms. The following terms used in this Agreement shall
have the meanings set forth in this Section 2:
(a)    The “Award Date” is the date on which the Award or any portion of the
Award is or may be granted to the Participant following the Administrator’s
determination regarding whether all or a portion of the Performance Objectives
have been attained and completion of such other action as may be necessary to
complete the grant of the Award or a portion of the Award. Performance
Objectives may have separate Award Dates.
(b)    The “Effective Date” is the effective date of the Agreement, as stated
above.
(c)    The “Participant” is __________. Employee ID#__________.
(d)    “Performance Objectives” are the specific performance objectives
identified in Schedule B attached hereto.
(e)    The “Performance Period” or “Performance Periods” shall be the
Performance Period or Performance Periods as described in Schedule B.




--------------------------------------------------------------------------------



(f)    The “Shares” shall be that number, if any, of shares of Common Stock
subject to the Award which are or may be granted under this Agreement, as such
number may be determined in accordance with Section 1 of Schedule A.
3.    Award Opportunity; Incorporation of the Terms of Schedule A and Schedule B
of the Agreement.
(a)    The Company hereby grants to the Participant an opportunity to be granted
the Award for a certain number of shares of Common Stock (as defined above, the
“Shares”) based upon the level of attainment of the Performance Objectives, all
as described in Schedule A and Schedule B, during the Performance Period. The
number, if any, of Shares of Common Stock subject to the Award shall be
determined by the Administrator based on the achievement of the Performance
Objectives described in Schedule B. No Award of Shares is being granted at this
time, and no Award shall be granted unless and until the Administrator, in its
sole discretion and in accordance with the terms of the Plan and this Agreement,
determines whether and to what extent the Award has been earned (including but
not limited to determining whether and to what extent the Performance Objectives
have been met), determines the number of Shares that shall be subject to the
Award and takes any other action it deems necessary or advisable in order to
complete the grant.
(b)    The Participant expressly acknowledges that the terms of Schedule A and
Schedule B shall be incorporated herein by reference and shall constitute part
of this Agreement. The Company and the Participant further acknowledge that the
Company’s signature on the signature page hereof, and the Participant’s
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.
4.    Grant of Award of Restricted Stock Units. Subject to the terms of this
Agreement and the Plan, the Company shall grant the Participant an Award of
Restricted Stock Units (as defined above, the “Award”) for that number of Shares
of Common Stock as is determined in accordance with Schedule A and Schedule B if
and only if and to the extent that the Performance Objectives are met during the
applicable Performance Period, as further described in Schedule A and Schedule
B. The number of Shares, if any, subject to the Award shall be determined by the
Administrator in its sole discretion in accordance with the Plan and this
Agreement (including Schedule A and Schedule B) following completion of the
applicable Performance Period. The Award Date shall be as soon as practicable
after the end of the applicable Performance Period and the Administrator’s
determination of the extent, if any, to which the Performance Objectives have
been met and the Award has been earned. The Award shall not be deemed earned,
and the Award Date shall not occur, unless and until the Administrator
determines the extent, if any to which the Award has been earned following
completion of the applicable Performance Period (unless the Administrator
determines otherwise). The Company shall give notice to the Participant after
each Performance Period regarding whether the Award applicable to that
Performance Period has been granted and the number of Shares subject to the
Award.
5.    Shareholder Rights. The Participant or his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any dividend rights (except as otherwise
provided in Section 5 of Schedule A), voting rights or other rights as a
shareholder unless and until (and then only to the extent that) the Award has
been earned and vested and certificates for such Shares have been issued and
delivered to him or them (or, in the case of uncertificated shares, other
written evidence of ownership in accordance with Applicable Law shall have been
provided).

2





--------------------------------------------------------------------------------



6.    Vesting and Earning of Award. Subject to the terms of the Plan and this
Agreement, the Shares subject to the Award shall be deemed earned and vested,
and such Shares shall be distributable as provided in Section 8 herein, upon
such date or dates, and subject to such conditions, as are described in this
Agreement, including Section 3 of Schedule A. Without limiting the effect of the
foregoing, the Shares subject to the Award may vest and be earned in
installments over a period of time, if so provided in Schedule A. The
Participant expressly acknowledges that the Award shall vest and be earned only
upon such terms and conditions as are provided in this Agreement (including
Schedule A and Schedule B) and otherwise in accordance with the terms of the
Plan. Notwithstanding the foregoing, the Participant shall be entitled to the
greater of the benefits provided in this Agreement and any Change in Control
Agreement, Employment Agreement or any other similar agreement between the
Participant and the Company with respect to the terms governing the earning and
vesting of the Award. Without limiting the effect of the foregoing, the
Participant understands and agrees that the Administrator may delay the vesting
of the Award (or portion thereof) and the issuance of the underlying Shares in
order to comply with Applicable Law or applicable policies of the Company
implemented to ensure compliance with such laws (including but not limited to
insider trading provisions and the Company’s insider trading policy); provided,
however, that any such delay in vesting of the Award or issuance of Shares shall
not apply to any Shares subject to an effective Rule 10b5-1 trading plan. The
Administrator has sole authority to determine whether and to what degree the
Award has been earned and vested and to interpret the terms and conditions of
this Agreement and the Plan.
7.    Effect of Termination of Employment; Forfeiture of Award. Except as may be
otherwise provided in the Plan or this Agreement (including but not limited to
Schedule A), in the event that the employment or service of the Participant is
terminated for any reason (whether by the Company or the Participant, and
whether voluntary or involuntary) and all or part of the Award has not been
earned and vested as of the Participant’s Termination Date pursuant to the terms
of this Agreement, then the Award, to the extent not earned and vested as of the
Participant’s Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying that portion of the Award that has not yet
been earned and vested. The Participant expressly acknowledges and agrees that
the termination of his or her employment or service shall (except as may
otherwise be provided in this Agreement or the Plan) result in forfeiture of the
Award and the Shares to the extent the Award has not been earned and vested as
of his or her Termination Date.
8.    Settlement of Award. The Award, if earned and vested in accordance with
the terms of this Agreement, shall be payable in whole shares of Common Stock.
The total number of Shares that may be acquired upon vesting of the Award (or
portion thereof) shall be rounded down to the nearest whole share. A certificate
or certificates representing the Shares subject to the Award (or portion
thereof) shall be issued in the name of the Participant or his or her
beneficiary (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall be provided) as soon as
practicable after, and only to the extent that, the Award (or portion thereof)
has vested and is distributable. Shares of Common Stock or any other benefit
subject to the Award shall, upon vesting of the Award (and except as otherwise
provided in Section 3(b)(iv) of Schedule A), be issued and distributed to the
Participant (or his or her beneficiary) no later than the later of (a) the
fifteenth (15th) day of the third month following the Participant’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture, or (b) the fifteenth (15th) day of the third month following the end
of the Company’s first taxable year in which the amount is no longer subject to
a substantial risk of forfeiture, or otherwise in accordance with Code Section
409A.
9.    No Right of Continued Employment or Service. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the employment or service of the Company or an Affiliate or to interfere in any
way with the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time. Except as otherwise expressly provided in the
Plan and

3





--------------------------------------------------------------------------------



this Agreement (including but not limited to Schedule A), all rights of the
Participant under the Plan with respect to the unearned or unvested portion of
his or her Award shall terminate upon the termination of employment or service
of the Participant with the Company or an Affiliate. The grant of the Award does
not create any obligation to grant further awards.
10.    Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession. The designation of a beneficiary
does not constitute a transfer. The Participant shall not sell, transfer,
assign, pledge or otherwise encumber the Shares subject to the Award until such
Shares have been issued and delivered to the Participant.
11.    Withholding; Tax Consequences.
(a)    The Participant acknowledges that the Company shall require the
Participant to pay the Company the amount of any federal, state, local, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Company to such authority for the account of the
Participant, and the Participant agrees, as a condition to the grant of the
Award and delivery of any Shares, to satisfy such obligations. Notwithstanding
the foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which the recipient is otherwise entitled. The
number of Shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.
(b)    The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
12.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Award has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement is final and binding.
13.    Superseding Agreement; Successors and Assigns. This Agreement supersedes
any statements, representations or agreements of the Company with respect to the
grant of the Award or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
Except as may be otherwise provided in the Plan or expressly provided in

4





--------------------------------------------------------------------------------



this Agreement, this Agreement does not supersede or amend any existing Change
in Control Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company, including, but not
limited to, any restrictive covenants contained in such agreements. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective executors, administrators, next-of-kin, successors
and assigns.
14.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.
15.    Amendment; Waiver. Subject to the terms of the Plan and this Agreement,
this Agreement may be modified or amended only by the written agreement of the
parties hereto. Notwithstanding the foregoing, the Administrator shall have
unilateral authority to amend this Agreement (without Participant consent) to
the extent necessary to comply with Applicable Law or changes to Applicable Law
(including but not limited to federal securities laws and Code Section 409A).
The waiver by the Company of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
16.    Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office,
attention Treasurer, RF Micro Devices, Inc.
17.    Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
18.    Restrictions on Award and Shares. The Company may impose such
restrictions on the Award and any Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such Award or Shares. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, to make any other distribution of benefits,
or to take any other action, unless such delivery, distribution or action is in
compliance with Applicable Law (including but not limited to the requirements of
the Securities Act). The Company may cause a restrictive legend to be placed on
any certificate for Shares issued pursuant to the Award in such form as may be
prescribed from time to time by Applicable Law or as may be advised by legal
counsel. The Administrator may delay the right to receive or dispose of shares
of Common Stock (or other benefits) upon settlement of the Award at any time if
the Administrator determines that allowing issuance of shares of Common Stock
(or distribution of other benefits) would violate any federal, state or foreign
securities laws or applicable policies of the Company, and the Administrator may
provide in its discretion that any time periods to receive shares of Common
Stock (or other benefits) subject to the Award are tolled or extended during a
period of suspension or delay (subject to any Code Section 409A considerations);
provided, however, that any such delay, suspension, tolling or extension shall
not apply to any Shares subject to an effective Rule 10b5-1 trading plan.

5





--------------------------------------------------------------------------------



19.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
20.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to Participant from time to time. In addition, the Participant shall
be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.
[Signature Page to Follow]

6





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Effective Date stated herein.
 
RF MICRO DEVICES, INC.
 
 
 
 
 
 
 
By:
 
 
 
Robert A. Bruggeworth
 
 
President and Chief Executive Officer
 
 
 
Attest:
 
 
 
 
 
William Priddy
 
 
Secretary and Chief Financial Officer
 
 





[Signature Page of Participant to Follow on Schedule A/Grant Letter]



7





--------------------------------------------------------------------------------




RF Micro Devices, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Performance-Based Award for Senior Officers (TSR))
Schedule A/Grant Letter
1.Award Opportunity.
(a)    Pursuant to the terms and conditions of the Company’s 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and the Restricted Stock Unit
Agreement (Performance-Based Award for Senior Officers (TSR)) attached hereto
(the “Agreement”), you (the “Participant”) are eligible to be granted an award
of Restricted Stock Units (the “Award”) for that number of Shares (the “Shares”)
of Common Stock as may be determined pursuant to this Section 1. Unless
otherwise defined herein, capitalized terms in this Schedule A shall have the
same definitions as set forth in the Agreement and the Plan.
(b)    No Award will be granted unless the Company achieves certain thresholds
of Relative TSR, as outlined in the Performance Objectives set forth on Schedule
B. The Award shall be divided into a series of three Performance Periods, and
the aggregate Target number of shares shown in Section 1(c) below shall be
equally divided among such Performance Periods. If the number of shares earned
in a given Performance Period is below the Target number of shares for that
Performance Period, the difference between the number of shares earned and the
Target number of shares for that Performance Period will be added to the Target
number of shares that may be earned in the next succeeding Performance Period,
if any; however, in no event will unearned shares be transferred forward more
than one Performance Period. The Relative TSR Performance Objective will remain
the same for each Performance Period and is expressed as a variable percentage
of the Target number of shares shown in Section 1(c) below. If the Relative TSR
that is achieved is equal to zero (0) as set forth on Schedule B, the
Participant shall be granted an Award for a number of shares equal to the Target
for that Performance Period. If the Relative TSR that is achieved is greater or
less than zero (0), to the extent it exceeds the minimum Relative TSR threshold
of set forth in Schedule B, the Target number of shares for the Performance
Period will be multiplied by the percentage assigned to threshold level of
Relative TSR achieved as set forth in Schedule B. If the Company achieves the
highest threshold of Relative TSR, forty percent (40%) or greater, as set forth
on Schedule B, the Participant shall be granted an Award for the Maximum number
of shares (200% of Target) shown in Section 1(c) below. The Award for each
Performance Period shall not be granted until following the end of such
Performance Period and then only if the terms and conditions described in the
Agreement have been met. The aggregate number of shares which may be subject to
the Award shall be as provided in Section 1(c) below.
(c)    Aggregate Number of Target Shares Potentially Subject to Award:
Number of Shares Target Potentially Subject to Award in a Performance Period:
Maximum Number of Shares (200% of Target):
(d)    The Relative TSR thresholds must be met, as described in the Performance
Objectives set forth in Schedule B, if at all, during the applicable Performance
Period. The Administrator has sole discretion to determine if, and to what
extent, any or all Performance Objectives are met and to interpret the other
terms and conditions of the Agreement.



A-1



--------------------------------------------------------------------------------




2.Performance Objectives. The Relative TSR thresholds for each Performance
Period pursuant to the Agreement, and the award multiplier associated with each
Relative TSR level, expressed as a percentage of the Target shares for a given
Performance Period, shall be as stated in Schedule B, attached hereto, the terms
of which shall be incorporated in and constitute a part of the Agreement.
3.Earning of Award*. If the Award is granted in accordance with this Agreement,
the Award shall vest and be earned as follows:
(a)    General:
(i)    Up to one-third (1/3) of the Target shares subject to the Award shall
vest and be earned as of the date the Administrator determines the Relative TSR
for the fiscal year following the date hereof (the “1 Year Relative TSR
Performance Period”) if and to the extent that the Relative TSR for that
Performance Period exceeds the minimum Relative TSR thresholds set forth in
Schedule B;
(ii)    Up to an additional one-third (1/3) of the Target shares subject to the
Award, plus any unearned Target shares from the 1 Year Relative TSR Performance
Period, shall vest and be earned as of the date the Administrator determines the
Relative TSR for the fiscal year period ended two years from the date hereof
(the “2 Year Relative TSR Performance Period”) if and to the extent that the
Relative TSR for that Performance Period exceeds the minimum Relative TSR
thresholds set forth in Schedule B; and
(iii)    Up to an additional one-third (1/3) of the Target shares subject to the
Award, plus any unearned Target shares from the 2 Year Relative TSR Performance
Period (but excluding any unearned shares carried over from the 1 Year Relative
TSR Performance Period) shall vest and be earned as of the date the
Administrator determines the Relative TSR for the fiscal year period ended three
years from the date hereof (the “3 Year Relative TSR Performance Period”) if and
to the extent that the Relative TSR for that Performance Period exceeds the
minimum Relative TSR thresholds set forth in Schedule B;
(b)    Special Post-Termination Vesting Terms: Notwithstanding the provisions of
Section 3(a), the following terms shall apply with respect to the Award:
(i)    In the event of the Participant’s termination of employment or service
for Cause, the Award (and any remaining right to underlying Shares) shall be
forfeited immediately.
(ii)    In the event of the Participant’s termination of employment or service
due to death, the Award (and any remaining right to underlying Shares) shall be
forfeited automatically effective as of the date of the Participant’s death.
(iii)    In the event of the Participant’s termination of employment or service
for any reason other than death or for Cause (including termination due to
Disability), the Award shall continue to vest, to the extent earned, according
to the earning and vesting schedule stated in Section 3(a) above of this
Schedule A as if the Participant had remained an Employee of, or service
provider to, the
*Subject to terms and conditions of the Plan and the Agreement.


 
 
 




A-2



--------------------------------------------------------------------------------




Company, but only if the Participant enters into a noncompetition agreement (the
“Noncompetition Agreement”), and, if so determined by the Company, a severance
or other similar agreement (the “Severance Agreement”) with the Company, in each
case in form acceptable to the Company and containing such terms as may be
specified by the Company in the exercise of its discretion, within twenty (20)
days following termination of employment or service (or, if later, by the end of
any applicable statutory revocation period) and abides by the terms of such
Noncompetition Agreement and, if applicable, Severance Agreement. In the event
that the Participant fails to enter into such Noncompetition Agreement and, if
applicable, Severance Agreement, within twenty (20) days following his or her
termination of employment or service (or, if later, by the end of any applicable
statutory revocation period), the Award (and any remaining right to underlying
Shares) shall be deemed forfeited in its entirety as of the date of the
Participant’s termination of employment or service. If the Participant enters
into the Noncompetition Agreement and, if applicable, the Severance Agreement,
and the Administrator determines in the exercise of its discretion that the
Participant has committed a material breach or violation of the Noncompetition
Agreement, the Severance Agreement or the Inventions, Confidentiality and
Nonsolicitation Agreement previously entered into between the Company and the
Participant (the “ICN Agreement”) at any time on or prior to the date the last
installment of Shares covered by the Award vests under this Agreement (without
regard to when the Administrator first discovers or has notice of such breach or
violation), then, in addition to any other remedies available to the Company at
law or in equity as a result of such breach or violation, (A) the Award (and any
remaining right to underlying Shares) shall immediately be forfeited in its
entirety; (B) any Shares subject to the Award that vested following termination
of employment or service shall immediately be forfeited and returned to the
Company (without the payment of any consideration for such Shares, including
repayment of any amount paid by the Participant with respect to taxes related to
the grant or vesting of the Award), and the Participant shall cease to have any
interest in or right to such Shares and shall cease to be recognized as the
legal owner of such Shares; and (C) any Gain (as defined herein) realized by the
Participant with respect to any Shares issued following termination of
employment shall immediately be paid by the Participant to the Company. For the
purposes herein, “Gain” shall mean the Fair Market Value (as defined in the
Plan) of the Company’s Common Stock on the date of sale or other disposition,
multiplied by the number of Shares sold or disposed of. If the Participant
terminates service for reasons other than death or Cause and subsequently dies,
to the extent the Award is not fully vested as of the date of the Participant’s
death, the Award shall automatically fully vest effective as of the date of the
Participant’s death. The Administrator shall have discretion to determine the
basis for termination, whether any breach of the Noncompetition Agreement, the
Severance Agreement or the ICN Agreement has occurred and to otherwise interpret
this Section 3.
(iv)    Any shares of Common Stock issuable to the Participant following
termination of employment or service pursuant to Section 3(b) herein shall be
issued in accordance with the earning and vesting schedule stated in Section
3(a) above and shall be distributed on such vesting dates or a later date(s)
within the same taxable year of the Participant, or, if later, by the 15th day
of the third calendar month following the date(s) specified in Section 3(a) and
the Participant shall not be permitted, directly or indirectly, to designate the
taxable year of distribution, or shall otherwise be made in accordance with Code
Section 409A and related regulations.
4.    Change of Control.
(a)    In the event of a Change of Control, each remaining Performance Period
will be truncated. In such cases, the TSR of the Company will be measured as of
the date of the Change of Control, using the transaction price. For the
avoidance of doubt, no averaging



A-3



--------------------------------------------------------------------------------




period as described in the definition of “TSR” will be applied to the ending
price for the Company. The TSR of the Benchmark will be measured using the
90-day period ending on the date of the Change of Control.
(b)    Award shares will continue to be earned based upon the Relative TSR
thresholds outlined in the Performance Objectives set forth in Schedule B.
(c)    The number of Award shares that may be earned during any remaining
Performance Period shall be pro-rated based on the time that has elapsed between
the grant date and the date of the Change of Control. Such pro-rated Award
shares shall become fully vested upon the closing of the Change of Control. Any
Award shares, to the extent not previously vested or forfeited prior to the
Change of Control, in excess of the pro-rated Award amount described in the
preceding sentence will convert into a time-based award that will vest monthly
over the remainder of the Performance Period, subject to the Participant’s
continued service. Further, in the event that the employment of the Participant
is terminated within one (1) year (or such other period after a Change of
Control as may be stated in the Participant’s change in control agreement,
employment agreement or similar agreement, if applicable) after the effective
date of the Change of Control and such termination of employment (A) is by the
Company not for Cause (as defined in the Plan) or (B) is by the Participant for
Good Reason (as defined in the Plan), the aforementioned time-based awards will
accelerate and fully vest on the Participant’s date of termination.
5.    Dividends. If the Company pays a dividend at any time after the Effective
Date, such dividends shall be paid to the Participant at the end of each
applicable Performance Period if and to the extent the underlying shares of
Common Stock are earned in that Performance Period.
6.    Definitions. For purposes of this Agreement, the following terms have the
following meanings:
(a)    “Benchmark” is the S&P SPDR Semiconductor ETF index (NYSE: XSD) or any
successor index that may be selected by the Administrator.
(b)    “Relative TSR” equals the Company’s TSR minus the Benchmark’s TSR during
an applicable Performance Period.
(c)    “TSR” means total shareholder return, measured by taking the average
share price during the final 90 days of the Performance Period divided by the
average share price during the 90 days ending on the day prior to the start of
the Performance Period. In calculating TSR, share prices will be adjusted to
reflect the reinvestment of dividends, if any, to reflect the Company’s and
Benchmark’s TSR.




[Signature Page to Follow]



A-4



--------------------------------------------------------------------------------




By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement. I understand that the Grant Letter and other
provisions of Schedule A and Schedule B herein are incorporated by reference
into the Agreement and constitute a part of the Agreement. By my signature
below, I further agree to be bound by the terms of the Plan and the Agreement,
including but not limited to the terms of this Grant Letter and the other
provisions of Schedule A and Schedule B contained herein. The Company reserves
the right to treat the Award and the Agreement as cancelled, void and of no
effect if the Participant fails to return a signed copy of the Grant Letter
within 30 days of receipt.






Signature:
 
 
Date:
 



Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, RF Micro
Devices, Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a
copy of the Agreement, including this Grant Letter, for your files.





A-5



--------------------------------------------------------------------------------




RF Micro Devices, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Performance-Based Award for Senior Officers)
Schedule B
Performance Period and Performance Objectives
1.    Performance Period.
    
1 Year Relative TSR Performance Period: [Insert Fiscal Year]


2 Year Relative TSR Performance Period: [Insert Fiscal Years]


3 Year Relative TSR Performance Period: [Insert Fiscal Years]




2.    Performance Objectives.


Awards are earned based on the Relative TSR in each of the 1 Year TSR
Performance Period, 2 Year Relative TSR Performance Period and 3 Year Relative
TSR Performance Period. The Award shall be earned based upon a straight-line
curve that ranges from zero percent (0%) to two hundred percent (200%) of the
Award. One hundred percent (100%) of the Award shall be earned if the Relative
TSR equals zero (0). The number of shares of Common Stock earned will increase
or decrease, as applicable, by 2.5% for each percentage point that the Relative
TSR is greater or less than zero (0), as illustrated in the table below. Not
withstanding the foregoing, no shares shall vest and be earned in the event that
the Relative TSR is less than negative thirty percent (-30%).


Relative TSR Performance
Award Multiplier
+40% or greater
200%
+20%
150%
0%
100%
-20%
50%
-30%
25%
Less than -30%
0%












B-1


Updated April 2012